DETAILED ACTION
This correspondence is responsive to the Continuation Application filed on April  25, 2022. Claims 1-20 are pending in the case, with claims 1 and 11 in independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8, 10, 11, 15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,314,825 in view of Curtis et al. (Pub. No. US 2014/0075336 A1, published March 13, 2014) hereinafter Curtis and Wehmann et al. (Pub. No. US 2010/0250714 A1, published September 10, 2010) hereinafter Wehmann.

Regarding claim 1, the ‘825 patent claims recite:
A computer-implemented method for generating personalized digital content, comprising (i.e., ‘825 patent claim 1, col 20:32-33): 
performing multiple content tests by presenting different variants of content to a set of different consumers of one or more consumers, wherein results of the multiple content tests are based on behavioral profiles of the different consumers; 
The ‘825 patent claims recite performing multiple content tests by presenting different variants of content to a set of different consumers of one or more consumers. ‘825 patent claim 1, col 20:34-37. The ‘825 patent claims do not specifically recite results of the multiple content tests are based on behavioral profiles of the different consumers.
However, Curtis teaches that, The social networking system runs user interface tests to assess which variations on user interface features will perform best for certain goals (performing multiple content tests by presenting different variants of content to 5a set of different consumers (test, control groups) of one or more consumers). Curtis, Figs 2, 5, paragraph 25, 25-28. FIG. 5 illustrates a high level block diagram of a process for testing the user interfaces shown in FIGS. 4A-4D, in accordance with one embodiment. The features under the test include the sequence of interface flow for presenting questions A and B, and the shape of the YES button for the user to click to confirm the user agreement. In order to optimize the metric of conversion rate of users confirming the user agreement, the social networking system randomly selects users to form three test groups of test users to test the new interfaces with new feature(s) (performing multiple content tests by presenting different variants of content to 5a set of different consumers of one or more consumers, wherein results of the multiple content tests are based on ). In addition, the social networking system randomly selects users to form a control group of control users to experience the original user interface.  Curtis, Figs 1, 2, 5, paragraphs 44-45, 21-28. 
Curtis does not specifically disclose the behavioral profiles of the different consumers.
However,  Wehmann teaches that, Tracked purchase history and click stream data of browsers can provide the merchant with additional insight into consumer characteristics and preferences based on their behavior. The analysis and modeling of this browser-based data is then used to create shopper/user profiles (behavioral profiles of the different consumers) which are then referenced dynamically when the shopper is on-site to dynamically change the web page content for the web site or navigation of the web site presented to the shopper through the browser. Wehmann, para 6, 7, 4.
This information gathering and sharing process can be applied to develop a unique view of consumer/shopper browser behavior. Furthermore, it can be extended to co-operatively share consumer/shopper browsing behaviors and responses to various forms of campaigning driven by optimization processes such as Multivariate Testing  (MVT) and decisioning processes such as Dynamic Personalization (DP). Wehmann, para 7, 6, 4, 36, 23, 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application modify the ‘825 patent claims to include the performing multiple content tests by presenting different variants of content to 5a set of different consumers of one or more consumers, wherein results of the multiple content tests are based on the different consumers of Curtis and the generating personalized digital content using the behavioral profiles of the different consumers of Wehmann, with a reasonable expectation of success, in order to provide increased personalization and more relevant campaigning processes and drive sales on sites.  Curtis, para 3, 2-4. Wehmann, para 6-7, 4. This would have provided the advantage of providing content matched to user’s interest.
generating and training a machine learning (ML) model based on an analysis of the results of the multiple content tests (i.e., ‘825 patent claim 1, col 20:38-40); 
outputting, based on the ML model, personalization rules, wherein each personalization rule specifies a certain variance for a defined set of facts, wherein the defined set of facts are based on the behavioral profiles; 
The ‘825 patent claims recite outputting, based on the ML model, personalization rules, wherein each personalization rule specifies a certain variance for a defined set of facts. ‘825patent claim 1, col 20:41-45. The ‘825 patent claims do not recite facts based on the behavioral profiles.
However,  Wehmann teaches that, Tracked purchase history and click stream data of browsers can provide the merchant with additional insight into consumer characteristics and preferences based on their behavior. The analysis and modeling of this browser-based data is then used to create shopper/user profiles (behavioral profiles of the different consumers) which are then referenced dynamically when the shopper is on-site to dynamically change the web page content for the web site or navigation of the web site presented to the shopper through the browser. Wehmann, para 6, 7, 4.
This information gathering and sharing process can be applied to develop a unique view of consumer/shopper browser behavior. Furthermore, it can be extended to co-operatively share consumer/shopper browsing behaviors and responses to various forms of campaigning driven by optimization processes such as Multivariate Testing  (MVT) and decisioning processes such as Dynamic Personalization (DP). Wehmann, para 7, 6, 4, 36, 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application modify the ‘825 patent claims to include the performing multiple content tests by presenting different variants of content to 5a set of different consumers of one or more consumers, wherein results of the multiple content tests are based on the different consumers of Curtis using the behavioral profiles of the different consumers of Wehmann, with a reasonable expectation of success, in order to provide increased personalization and more relevant campaigning processes and drive sales on sites.  Curtis, para 3, 2-4. Wehmann, para 6-7, 4. This would have provided the advantage of providing content matched to user’s interest.

exposing the personalization rules and the different variants of content to an administrative user, wherein the administrative user selects one or more of the personalization rules to personalize consumer experiences (i.e., ‘825 patent claim 1, col 20:46-50); 
receiving a request for content from a requesting consumer of the one or more consumers (i.e., ‘825 patent claim 1, col 20:51-52); 
based on similarities between the defined set of facts and the requesting consumer, automatically determining an applicable personalization rule of the selected one or more personalization rules (i.e., ‘825 patent claim 1, col 20:53-56); and personalizing and delivering the content to the requesting consumer based on the determined applicable personalization rule (i.e.,  ‘825 patent claim 1, col 20:57-61).  

Regarding claim 5, which depends from claim 1 and recites:
wherein the performing multiple content tests further comprises: collecting the results of the multiple content tests, wherein the results comprise mapping from input variables to target variables; and preprocessing the results, wherein the preprocessing comprises transforming, normalizing, and cleaning and filtering the collected results on a per mapping basis (i.e.,  ‘825 patent claim 2, col 20:62 – col 21:3). 

Regarding claim 8, which depends from claim 1 and recites:
wherein the personalizing and delivering delivers the content to the requesting consumer via an Internet of Things channel (i.e., 825 patent claim 1, col 20:57-61, claim 10, col 21:35 – col 21:37).  

Regarding claim 10, which depends from claim 1 and recites:
wherein the personalizing and delivering comprises: publishing a website that is personalized based on the requesting consumer (i.e., 825 patent claim 1, col 20:57-61, claim 9, col 21:31 – col 21:34).  

 Claims 11, 15, 18 and 20 recite computer implemented systems that substantially parallel the computer-implemented methods of claims 1, 5, 8 and 10 respectively. Therefore, the analysis discussed above with respect to claims 1, 5, 8, and 10 also applies to claims 11, 15, 18 and 20, respectively. Accordingly, claims 11, 15, 18, and 20 are rejected based on substantially the same rationale as set forth above with respect to claims 1, 5, 8 and 10, respectively. More specifically regarding (a) a computer comprising a processor and a memory, 15(b) a machine learning (ML) module executed by the processor, wherein the ML module performs (c) a personalization engine executed by the processor, wherein the personalization engine: (i.e., ‘825 patent claim 11, col 21: 38-col 22:14). 
 
Claims 2-4, 6-7, 9, 12-14, 16-17 and 19 depend from claims 1 and 11 and are similarly rejected as discussed above with respect to the nonstatutory double patenting rejection independent claims 1 and 11 above and further as similarly discussed below with respect to the rejections under 35 U.S.C. 103 of claims 2-4, 6-7, 9, 12-14, 16-17 and 19.



Claims 1, 3, 6, 9-11, 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (Pub. No. US 2014/0075336 A1, published March 13, 2014) hereinafter Curtis in view of Wehmann et al. , (Pub. No. US 2010/0250714 A1, published September 10, 2010) hereinafter Wehmann, and Bhatia (Patent. No. US 9,984,386 B1, issued May 29, 2018).

Regarding claim 1,  Curtis teaches:
A computer-implemented method for generating personalized digital content, comprising (i.e., The technology enables the social networking system to personalize the user interfaces based on the empirical user data. Curtis, Fig 10, paragraphs 6, 5-7. The social networking system can be implemented on a computer... Curtis, Fig 10, paragraph 64.): 
performing multiple content tests by presenting different variants of content to a set of different consumers of one or more consumers, wherein results of the multiple content tests are based on behavioral profiles of the different consumers; 
Curtis teaches that, The social networking system runs user interface tests to assess which variations on user interface features will perform best for certain goals (performing multiple content tests by presenting different variants of content to 5a set of different consumers (test, control groups) of one or more consumers). Curtis, Figs 2, 5, paragraph 25, 25-28. FIG. 5 illustrates a high level block diagram of a process for testing the user interfaces shown in FIGS. 4A-4D, in accordance with one embodiment. The features under the test include the sequence of interface flow for presenting questions A and B, and the shape of the YES button for the user to click to confirm the user agreement. In order to optimize the metric of conversion rate of users confirming the user agreement, the social networking system randomly selects users to form three test groups of test users to test the new interfaces with new feature(s) (performing multiple content tests by presenting different variants of content to 5a set of different consumers of one or more consumers, wherein results of the multiple content tests are based on ). In addition, the social networking system randomly selects users to form a control group of control users to experience the original user interface.  Curtis, Figs 1, 2, 5, paragraphs 44-45, 21-28. 
Thus, Curtis teaches performing multiple content tests by presenting different variants of content to 5a set of different consumers of one or more consumers, wherein results of the multiple content tests are based on the different consumers. Curtis does not specifically disclose the behavioral profiles of the different consumers.
However,  Wehmann teaches that, Tracked purchase history and click stream data of browsers can provide the merchant with additional insight into consumer characteristics and preferences based on their behavior. The analysis and modeling of this browser-based data is then used to create shopper/user profiles (behavioral profiles of the different consumers) which are then referenced dynamically when the shopper is on-site to dynamically change the web page content for the web site or navigation of the web site presented to the shopper through the browser. Wehmann, para 6, 7, 4.
This information gathering and sharing process can be applied to develop a unique view of consumer/shopper browser behavior. Furthermore, it can be extended to co-operatively share consumer/shopper browsing behaviors and responses to various forms of campaigning driven by optimization processes such as Multivariate Testing  (MVT) and decisioning processes such as Dynamic Personalization (DP). Wehmann, para 7, 6, 4, 36, 23, 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method for generating personalized digital content of Curtis using the behavioral profiles of the different consumers of Wehmann, with a reasonable expectation of success, in order to more relevant campaigning processes and drive sales on sites.  Wehmann, para 6-7, 4. This would have provided the advantage of providing content matched to user’s interest.
generating and training a machine learning (ML) model based on an analysis of the results of the multiple content tests; 
(i.e., Once the social networking system has conducted the analytics for user subsets with different user attributes, the system contains knowledge of whether a subset of users who have particular user attributes prefers the original user interface or the testing user interface with new feature(s). At 240, using a machine learning model, based on the knowledge of analytics, the social networking system can determine an interface rule of applying user interface features for a user depending on one or more user attributes that are included for consideration in the analytics (generating and training a machine learning (ML) model based on an analysis of results of the multiple content tests). In some embodiments, a plurality of interface rules are determined for user subsets with different attributes.  Curtis, paragraphs 32, 33-39, 47-49, 52, 54, 59, 6.)
outputting, based on the ML model, personalization rules, wherein each personalization rule specifies a certain variance for a defined set of facts, wherein the defined set of facts are based on the behavioral profiles; 
Curtis teaches that, Unlike a conventional A/B test, the output of the procedure is not only a simple yes or no answer for whether to apply the new user interface feature for all users. Using a machine learning model, the social networking system is able to conduct an intelligent procedure and outputs rules about how to apply user interface features to different subsets of users (outputting, based on the ML model, personalization rules (interface rules about how to apply UI features to different subsets of users), wherein each personalization rule specifies a certain variance (certain interface features) for a defined set of facts (set of user attributes)), wherein each subset of users have different user attributes. In one embodiment, the output rules are human comprehensible and statistically significant for the user population, and therefore serve as useful guidelines for designing future user interface features. Curtis, Figs 5, 9, paragraphs 53, 34-36, 49, 63, 6.  
Thus, Curtis teaches outputting, based on the ML model, personalization rules, wherein each personalization rule specifies a certain variance for a defined set of facts. As similarly discussed above, Curtis does not specifically disclose based on the behavioral profiles.
However,  Wehmann teaches that, Tracked purchase history and click stream data of browsers can provide the merchant with additional insight into consumer characteristics and preferences based on their behavior. The analysis and modeling of this browser-based data is then used to create shopper/user profiles (behavioral profiles of the different consumers) which are then referenced dynamically when the shopper is on-site to dynamically change the web page content for the web site or navigation of the web site presented to the shopper through the browser. Wehmann, para 6, 7, 4.
This information gathering and sharing process can be applied to develop a unique view of consumer/shopper browser behavior. Furthermore, it can be extended to co-operatively share consumer/shopper browsing behaviors and responses to various forms of campaigning driven by optimization processes such as Multivariate Testing  (MVT) and decisioning processes such as Dynamic Personalization (DP). Wehmann, para 7, 6, 4, 36, 23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method for generating personalized digital content of Curtis using the behavioral profiles of the different consumers of Wehmann, with a reasonable expectation of success, in order to more relevant campaigning processes and drive sales on sites.  Wehmann, para 6-7, 4. This would have provided the advantage of providing content matched to user’s interest.
exposing the personalization rules and the different variants of content to an administrative user, wherein the administrative user selects one or more of the personalization rules to personalize consumer experiences; 
As discussed above, Curtis teaches outputting and selecting the personalization rules and different variants of content to personalize consumer experiences. Curtis does not specifically disclose exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules. 
However, Bhatia teaches in the field related to generating and recommending rules based on consumer feedback. Bhatia, Abstract.  Bhatia, which is analogous to the claimed invention because Bhatia is directed toward recommending rules based on user feedback data and presenting rules for selection, teaches that In accordance with some embodiments, validation of the recommended rules (e.g., including user validation via the rules selection UI (exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules) and/or automated pre-validation and post-validation by the rules generation engine) may be used to train the rules recommendation engine 314, the automated rules selection process, or any other trainable processes so as to improve the underlying processes, for example, under supervised, semi-supervised, and/or reinforcement machine learning models. The training may be domain specific. For instance, rules that have been determined to be invalid or that has not been applied for one domain (e.g., item, category, seller) may be disfavored and never generated again by the rules recommendation engine for the specific domain. The same rule may be still be generated, however, for other domains. For example, when a price filter rule for books is invalidated, the recommended rules engine may be trained so as to not generate the same rule again for books. However, the same price filter rule may be still be generated for electronics and presented for selection (e.g., by an administrator (exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules) or an automated process). In some other embodiments, the training may not be domain specific. A rule that is invalidated or that has been invalidated may be disfavored across generally across more than one domain. Bhatia, Figs 6, 9, col 14, ln 10-56.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method for generating personalized digital content of Curtis using the behavioral profiles of the different consumers of Wehmann and the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia, with a reasonable expectation of success, in order to more relevant campaigning processes and drive sales on sites and in order to enable an administrator to validate or invalidate a rule and improve the training process.  Wehmann, para 6-7, 4. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. This would have provided the advantage of providing content matched to user’s interest and generating and applying valid rules.
receiving a request for content from a requesting consumer of the one or more consumers; 
(i.e.,  Then, the social networking system analyzes the calculated metrics and determines interface rules of applying the user interface features using a machine learning model. The social networking system outputs the interface rules 960 and records the rules in its database 970. When a user 990 accesses the social network (receiving a request for content from a requesting consumer of the one or more consumers), the social networking system 900 identifies and retrieves related interface rules from the database 970, and sends the user interface 980 according to the interface rules to the user 990. Curtis, Figs 2, 5, 9, paragraphs 63, 60-61, 32, 34-36, 6.);
based on similarities between the defined set of facts and the requesting consumer, automatically determining an applicable personalization rule of the selected one or more personalization rules; and 
(i.e., As discussed above, Curtis in view of Wehmann and Bhatia teaches the selected one or more personalization rules. Curtis teaches that, When the user attributes of a user are changed, manually by the user or automatically by the system, the social networking system automatically applies suitable user interface for the user, based on the new user attributes. For example, when a user travels to Canada and uses an Android cell phone designed for a Canadian cellular phone network to access a social network, the social networking system identifies interface rules in its database that match the new attributes (e.g. market=Canada, device=Android) and apply user interface for the user according to the identified interface rules (based on similarities between the defined set of facts and the requesting consumer, automatically determining an applicable personalization rule of the selected one or more personalization rules). Curtis, Figs 2, 5, 9, paragraphs 61, 60, 63.)
personalizing and delivering the content to the requesting consumer based on the determined applicable personalization rule.  
(i.e., Curtis teaches that, When the user attributes of a user are changed, manually by the user or automatically by the system, the social networking system automatically applies suitable user interface for the user, based on the new user attributes. For example, when a user travels to Canada and uses an Android cell phone designed for a Canadian cellular phone network to access a social network, the social networking system identifies interface rules in its database that match the new attributes (e.g. market=Canada, device=Android) and apply user interface for the user according to the identified interface rules (personalizing and delivering the content to the requesting consumer based on the determined applicable personalization rule). Curtis, Figs 2, 5, 9, paragraphs 61, 60, 63. When a user 990 accesses the social network, the social networking system 900 identifies and retrieves related interface rules from the database 970, and sends the user interface 980 according to the interface rules to the user 990. Curtis, Figs 2, 5, 9, paragraphs 63, 61, 60.).

Regarding claim 3, which depends from claim 1 and recites:
wherein the behavioral profiles comprise data relating to visits and personalization patterns.  
Curtis in view of Wehmann and Bhatia teaches the method of claim 1 from which claim 3 depends, including the behavioral profiles. As similarly discussed above, Curtis does not specifically disclose behavioral profiles comprise data relating to visits and personalization patterns.  
However, Wehmann teaches that, Tracked purchase history and click stream data of browsers (data relating to visits and personalization patterns) can provide the merchant with additional insight into consumer characteristics and preferences based on their behavior. The analysis and modeling of this browser-based data is then used to create shopper/user profiles (profiles comprise data relating to visits and personalization patterns) which are then referenced dynamically when the shopper is on-site to dynamically change the web page content for the web site or navigation of the web site presented  to the shopper through the browser. Wehmann, para 6, 36, 30, 23, 24, 20.

Regarding claim 6, which depends from claim 1 and recites:
wherein the ML model is based on: one or more advertising campaigns triggered during a visit before the multiple content tests were presented; a landing page of the visit before the multiple content tests were presented; a consumer's matching profile card before the multiple content tests were presented; and one or more outcomes triggered during the visit or during prior visits occurring within a predefined time period.  
As discussed above, Curtis in view of Wehmann and Bhatia teaches generating and training the ML model based on the analysis of results of the multiple content tests. Curtis does not specifically disclose model based on one or more advertising campaigns triggered during a visit before the multiple content tests were presented; a landing page of the visit before the multiple content tests were presented; a consumer's matching profile card before the multiple content tests were presented; and one or more outcomes triggered during the visit or during prior visits occurring within a predefined time period.
However, Wehmann teaches that, The analysis and modeling of this browser-based data is then used to create shopper/user profiles (model is based on data before the multiple content tests were presented) which are then referenced dynamically when the shopper is on-site to dynamically change the web page content for the web site or navigation of the web site presented to the shopper through the browser. Wehmann, para 6-7. Once all of the necessary attributes are available, testing allows the merchant to look at what is known about a user/consumer/shopper to determine which of many variations is the best scenario for the merchant's goal for a particular marketing situation (i.e. site optimization, e-mail, display advertising, etc.) (model is based on data before the multiple content tests were presented). For example, in a web site optimization situation, the merchant may want to determine the most relevant price, product presentation, object location on the page, security emphasis, or value proposition. MVT provides statistically relevant projections on a large number of potential combinations and predicts what the best possible combination is for a particular incoming profile. Wehmann, para 33, 30-36, 23-24, 26, 20, 6-7. Once the data has been analyzed, it is applied to the browser interaction process in a testing process (model is based on data before the multiple content tests were presented) to determine the best possible experience in terms of content, content placement, site navigation and more. The results of this testing is a particular set of decisions that will be applied to the interaction for ongoing execution. Wehmann, para 35, 30-36, 23-24, 20, 6-7.
This information gathering and sharing process can be applied to develop a unique view of consumer/shopper browser behavior. … For example, if a consumer/shopper browser, based on a co-operative view of the browsing behavior, is shown to respond more positively to a price sensitive offer (model is based on one or more advertising campaigns triggered during a visit before the multiple content tests were presented), this knowledge can be utilized to enable more relevant campaigning processes to drive sales on sharing e-commerce sites. Wehmann, para 7.
While the sources of profile modeling data may be complex, some simple examples illustrate the system and method. For example, a shopper on client #1's web site through the browser responds to an upsell offer for a product or service. Subsequently, when the same shopper (i.e., the web browser associated with that shopper) (a consumer's matching profile card before the multiple content tests were presented) makes a purchase on client #2's website, an upsell interstitial offer for a product or server may be dynamically presented in a personalized web page along with whatever is typically presented to the shopper in web pages for completing the transaction. Similarly, if a shopper enters a price sensitive keyword into a web page search engine and lands on a web page on client #3's web site (a landing page of the visit before the multiple content tests were presented), then subsequently navigates to a web page on client #4's web site, the prices of items on the client #4's web pages may be dynamically discounted because this shopper has been identified as a price sensitive shopper. Alternatively, if a shopper declines a cross-sell interstitial offer on a web page on client #5's web site, then when the customer is on a web page on client #6's online store the interstitial cross-sells are dynamically turned off for that customer (i.e., not included in the personalized web pages delivered to the web browser for that shopper). In addition, a shopper may complete a purchase for a premium product on client #1's web site, and then navigate to web pages of client #7's online store. The shopper's profile indicates that this person has purchased a particular product (e.g., a laptop computer) and a complementary product (e.g., carrying case for the laptop computer) is offered to the shopper on a web page from client #7's online store. Wehmann, para 24, 23, 32-36, 20, 7.
When the user/consumer/shopper through a browser makes a subsequent visit to a member site, the browser cookie will be read and updated with a   profile/personalization identifier. This identifier allows the merchant to display in the browser, as shown in FIG. 2, the most appropriate marketing content to the shopper or user based on his or her own behavior, tracked purchase history (one or more outcomes triggered (purchase) during the visit or during prior visits occurring within a predefined time period (60 days, para 23)) and an optimal presentation strategy. Marketing content may include, for example, a campaign offering, a click-through banner ad or a discount coupon selected as relevant for the user's profile. Wehmann, para 36, 32-36, 23-24, 20 7. Generally, data is collected for a period of time (e.g. 60 days) (period of time) before updating occurs. This allows the system to create more accurate profiles by using a substantial amount of data. Wehmann, para 23, 24, 30-36, 20, 6-7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method for generating personalized digital content of Curtis using the behavioral profiles of the different consumers, the behavioral profiles comprise a consumer profile, where the consumer profile comprises pages the one or more consumers have visited, a goal triggered and advertising campaigns that the one or more consumers have been exposed to and where model based one or more advertising campaigns triggered during a visit before the multiple content tests were presented; a landing page of the visit before the multiple content tests were presented; a consumer's matching profile card before the multiple content tests were presented; and one or more outcomes triggered during the visit or during prior visits occurring within a predefined time period of Wehmann and exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia, with a reasonable expectation of success, in order to support for business models and provide more relevant campaigning processes and drive sales on sites and in order to enable an administrator to validate or invalidate a rule and improve the training process.  Wehmann, para 6-7, 4. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. This would have provided the advantage of providing content matched to user’s interest and generating and applying valid rules.

Regarding claim 9, which depends from claim 1 and recites:
wherein the personalizing and delivering delivers the content to the requesting consumer via a mobile application.  
Curtis in view of Wehmann and Bhatia teaches the method of claim 1 from which claim 8 depends, including personalizing and delivering content to the requesting consumer. Curtis teaches that, For example, a mobile application running on a mobile device can benefit from a similar process to determine optimal GUI elements and sequences of flow for users of the mobile application (via a mobile application). A website, including a social media website, can also use the technology disclosed herein to determine an optimal set of interface rules applied to its webpages based on user attributes. Curtis, para 38.

Regarding claim 10, which depends from claim 1 and recites:
wherein the personalizing and delivering comprises: publishing a website that is personalized based on the requesting consumer.  
Curtis in view of Wehmann and Bhatia teaches the method of claim 1 from which claim 10 depends. Curtis teaches that, When the user attributes of a user are changed, manually by the user or automatically by the system, the social networking system automatically applies suitable user interface for the user, based on the new user attributes. For example, when a user travels to Canada and uses an Android cell phone designed for a Canadian cellular phone network to access a social network, the social networking system identifies interface rules in its database that match the new attributes (e.g. market=Canada, device=Android) and apply user interface for the user according to the identified interface rules (publishing a website that is personalized based on the requesting consumer). Curtis, Figs 2, 5, 9, paragraphs 61, 60, 63. When a user 990 accesses the social network, the social networking system 900 identifies and retrieves related interface rules from the database 970, and sends the user interface 980 according to the interface rules to the user 990 (publishing a website that is personalized based on the requesting consumer). Curtis, Figs 2, 5, 9, paragraphs 63, 61, 60.  

Claims 11, 13, 16 and 19-20 recite computer-implemented systems that substantially parallel the computer-implemented methods of claims 1, 3, 6 and 9-10. Therefore, the analysis discussed above with respect to claims 1, 3, 6 and 9-10 also applies to claims 11, 13, 16 and 19-20, respectively. Accordingly, claims 11, 13, 16, and 19-20 are rejected based on substantially the same rationale as set forth above with respect to claims 1, 3, 6, and 9-10. 
More specifically regarding (a) a computer comprising a processor and a memory (i.e., Curtis, Fig 10, paragraphs 64-67, 64-71); 15(b) a machine learning (ML) module executed by the processor (i.e., Curtis, Fig 10, paragraphs 67-71, 64-71), wherein the ML module performs: (Please see above rejection of claim 1 regarding parallel limitations reciting substantially the same subject matter) (c) a personalization engine executed by the processor (i.e., Curtis, Fig 10, paragraphs 67-71, 64-71), wherein the personalization engine: (Please see above rejection of claim 1 regarding parallel limitations reciting substantially the same subject matter). 


Claim(s) 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Wehmann and Bhatia as applied to claims 1 and 11 above, and further in view of Parameshwara et al. (Pub. No. US 2019/0026814 A1, published January 24, 2019) herein after Parameshwara.

Regarding claim 2, which depends from claim 1 and recites:
wherein the behavioral profiles comprise key performance index values.  
Curtis in view of Wehmann and Bhatia teaches the method of claim 1 from which claim 2 depends, including the behavioral profiles. Curtis in view of Wehmann and Bhatia does not specifically disclose profiles comprising key performance index values.
However, Parameshwara teaches in the field related to information handling systems. More specifically, embodiments of the invention relate to modifying website features based upon classified intent. Parameshwara, para 1. Parameshwara, which is analogous to the claimed invention because Parameshwara is directed toward website customization, visitor intent and profiles, teaches that, More specifically, embodiments of the invention relate to modifying website features based upon classified intent. Parameshwara, para 1. The visitor profile variables provide information regarding visitor behavior key performance indicators (KPIs) in a current visit and information regarding visitor behavior key performance indicators across a plurality of visits (profiles comprising key performance index values). Parameshwara, para 50, 29, 6, 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method for generating personalized digital content of Curtis using the behavioral profiles of the different consumers of Wehmann and exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia and the profiles comprising key performance index values, with a reasonable expectation of success, in order to more relevant campaigning processes and drive sales on sites and in order to enable an administrator to validate or invalidate a rule and improve the training process and in order to provide a robust approach to customizing a website.  Wehmann, para 6-7, 4. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. Parameshwara, para 9. This would have provided the advantage of providing content matched to user’s interest, generating and applying valid rules, and of having key information for measuring content performance.

Regarding claim 4, which depends from claim 1 and recites:
wherein the behavioral profiles comprise a consumer profile, wherein the consumer profile comprises: pages the one or more consumers have visited; a goal triggered; time spent by the one or more consumers on a website; advertising campaigns that the one or more consumers have been exposed to; and a similarity of the consumer profile to other user profiles.  
Curtis in view of Wehmann and Bhatia teaches the method of claim 1 from which claim 2 depends, including the behavioral profiles. Curtis does not specifically disclose the behavioral profiles comprise a consumer profile, wherein the consumer profile comprises: pages the one or more consumers have visited; a goal triggered; time spent by the one or more consumers on a website; advertising campaigns that the one or more consumers have been exposed to; and a similarity of the consumer profile to other user profiles. 
However, Wehmann teaches that, An example serves to highlight the benefits of an on-site dynamic personalization system. A cooperative data network may consist of 20 participating web merchants (or members). …If an identifying cookie is found, the data is extracted 310 and added to the cooperative membership database where it will be assimilated, analyzed and tested 312 and included in the algorithm for creating user profiles. Generally, data is collected for a period of time (e.g. 60 days) before updating occurs. This allows the system to create more accurate profiles by using a substantial amount of data. Once the system has created the profile, when the cookie is found by the browser on the user's machine, it will be updated 308 with user profile information. The next time the user enters a member site and the cookie is read by the browser, the on-site dynamic personalization 314 system uses the updated profile (behavioral profiles comprise a consumer profile, wherein the consumer profile comprises: pages the one or more consumers have visited) indicator to determine the content of the information presented to the user. The behavior of the user when presented with the dynamic content delivery is then tracked and looped back into data collection 316. Wehmann, para 23, 36, 7.
When the user/consumer/shopper through a browser makes a subsequent visit to a member site, the browser cookie will be read and updated with a   profile/personalization identifier. This identifier allows the merchant to display in the browser, as shown in FIG. 2, the most appropriate marketing content to the shopper or user based on his or her own behavior, tracked purchase history (behavioral profiles comprise a consumer profile, wherein the consumer profile comprises: pages the one or more consumers have visited; a goal triggered (purchase)) and an optimal presentation strategy. Marketing content may include, for example, a campaign offering (advertising campaigns that the one or more consumers have been exposed to), a click-through banner ad or a discount coupon selected as relevant for the user's profile. Wehmann, para 36, 7.
This information gathering and sharing process can be applied to develop a unique view of consumer/shopper browser behavior. … For example, if a consumer/shopper browser, based on a co-operative view of the browsing behavior, is shown to respond more positively to a price sensitive offer (advertising campaigns that the one or more consumers have been exposed to), this knowledge can be utilized to enable more relevant campaigning processes to drive sales on sharing e-commerce sites. Wehmann, para 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method for generating personalized digital content of Curtis using the behavioral profiles of the different consumers, the behavioral profiles comprise a consumer profile, where the consumer profile comprises pages the one or more consumers have visited, a goal triggered and advertising campaigns that the one or more consumers have been exposed to of Wehmann and exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia, with a reasonable expectation of success, in order to more relevant campaigning processes and drive sales on sites and in order to enable an administrator to validate or invalidate a rule and improve the training process.  Wehmann, para 6-7, 4. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. This would have provided the advantage of providing content matched to user’s interest and generating and applying valid rules.
Thus, Curtis in view of Wehmann teaches behavioral profiles comprise a consumer profile, wherein the consumer profile comprises: pages the one or more consumers have visited; a goal triggered, advertising campaigns that the one or more consumers have been exposed to. Curtis in view of Wehmann and Bhatia does not specifically disclose time spent by the one or more consumers on a website and a similarity of the consumer profile to other user profiles.
However, Parameshwara teaches that, In certain embodiments, the website customization system 118 identifies raw input variables. In certain embodiments, the raw input variables include visit level variables which are defined to help identify customer intent. In certain embodiments, the information regarding user interactions includes the raw input variables. In certain embodiments, the variables include one or more of layer variables, navigational method variables, navigational type variables, navigational flow variables, duration variables, product category variables and visitor profile variables. In certain embodiments, layer variables, navigational method variables, navigational type variables, navigational flow variables, duration variables, product category variables are used to create intent clusters. In certain embodiments, the visitor profile variables are used to create profile clusters (a similarity of the consumer profile (a similarity of profile variables) to other user profiles (a similarity of profile to other user profiles in cluster)). In certain embodiments, the variables take into account domain knowledge when being defined. Parameshwara, para 29. 
At step 330, the website customization operation performs a cluster profiling operation. The cluster profile operation identifies top variables that separate clusters. The cluster profiling operation accesses various metrics for each cluster. For example, the metrics might include one or more of conversion rate, time spent on a particular page or region of a page (time spent by the one or more consumers on a website), and/or pages visited. The cluster profiling operation hypothesizes an intent of a cluster based upon a deeper understanding of visitor behavior in the visit and the outcome of the visit. Parameshwara, para 46
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method for generating personalized digital content of Curtis using the behavioral profiles of the different consumers, the behavioral profiles comprise a consumer profile, where the consumer profile comprises pages the one or more consumers have visited, a goal triggered and advertising campaigns that the one or more consumers have been exposed to of Wehmann and the time spent by the one or more consumers on a website a similarity of the consumer profile to other user profiles of Parameshwara and exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia, with a reasonable expectation of success, in order to more relevant campaigning processes and drive sales on sites and in order to enable an administrator to validate or invalidate a rule and improve the training process and improve the training process and in order to provide a robust approach to customizing a website.  Wehmann, para 6-7, 4. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. Parameshwara, para 9. This would have provided the advantage of providing content matched to user’s interest, generating and applying valid rules, and of having key information for measuring content performance.

Claims 12 and 14 recite computer-implemented systems that substantially parallel the computer-implemented methods of claims 2 and 4. Therefore, the analysis discussed above with respect to claims 2 and 4 also applies to claims 12 and 14, respectively. Accordingly, claims 12 and 14 are rejected based on substantially the same rationale as set forth above with respect to claims 2 and 4, respectively. 


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Wehmann and Bhatia as applied to claims 1 and 11 above, and further in view of Wikipedia Data pre-processing (retrieved from https://web.archive.org/web/20190112134917/https://en.wikipedia.org/wiki/Data_pre-processing, archived January 12, 2019, 1 page) hereinafter Wikipedia Data pre-processing.

Regarding claim 5, which depends from claim 1 and recites:
wherein the performing multiple content tests further comprises: collecting the results of the multiple content tests, wherein the results comprise mapping from input variables to target variables (i.e., For example, FIG. 8 illustrates a sample content of a database for interface rules and attributes-features correlation that a social networking system maintains, in accordance with one embodiment. The database 800 records the interface rules that are determined from conducted interface tests. For each pair of a user attribute and an interface feature, the social networking system counts the frequencies of the attribute-interface pair occurring in the same existing interface rule, and records the frequencies (as a correlation map) (collecting the results of the multiple content tests, wherein the results comprise mapping from input variables (attributes) to target variables (interface feature frequency)) in the database 800 as shown in FIG. 8.  Curtis Figs 2, 5-6, 8, 9, paragraphs 57, 58-59, 50, 52, 6.); and 
preprocessing the results, wherein the preprocessing comprises transforming, normalizing, and cleaning and filtering the collected results on a per mapping basis.
As discussed above, Curtis in view of Wehmann and Bhatia teaches the collected and mapped results data. Curtis Figs 2, 5-6, 8, 9, paragraphs 57, 58-59, 50, 52, 6.  Curtis in view of Wehmann and Bhatia does not specifically disclose preprocessing data, wherein the preprocessing comprises transforming, 45normalizing, and cleaning and filtering the data. 
However, Wikipedia Data pre-processing teaches that data preprocessing is an important step in data mining and machine learning projects.  Data gathering methods are often loosely controlled, resulting in out-of-range values, impossible data combinations, missing values, etc. Analyzing data that has not been carefully screened for such problems can produce misleading results. Thus, the representation and quality of data is first and foremost before running an analysis. Often data preprocessing is the most important phase of a machine learning project. If there is much irrelevant and redundant information present or noisy and unreliable data, then knowledge discovery during the training phase is more difficult. Data preparation and filtering steps can take considerable amount of processing time. Data preprocessing includes cleaning, instance selection, normalization, transformation, feature extraction and selection, etc. (preprocessing comprises transforming, 45normalizing, and cleaning and filtering the data) The product of data preprocessing is the final training set. Wikipedia Data pre-processing, page 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method for generating personalized digital content of Curtis using the behavioral profiles of the different consumers of Wehmann, the exposing of the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia to include preprocessing the data, where pre-processing includes transforming, normalizing, cleaning, and filtering of Wikipedia Data pre-processing, with a reasonable expectation of success, in order to more relevant campaigning processes and drive sales on sites and in order to enable an administrator to validate or invalidate a rule and to improve the training process and to provide carefully screened, quality data for analysis and machine learning and training processing.  Wehmann, para 6-7, 4. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. Wikipedia Data pre-processing, page 1. This would have provided the advantages of providing content matched to user’s interest, generating and applying valid rules and producing better results.

Claim 15 recites a computer-implemented system that substantially parallels the computer-implemented method of claim 5. Therefore, the analysis discussed above with respect to claim 5 also applies to claim 15. Accordingly, claim 15 is rejected based on substantially the same rationale as set forth above with respect to claim 5. 

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Wehmann and Bhatia as applied to claims 1 and 11 above, and further in view of Miikkulainen et al. (Pub. No. US 2017/0193367 A1, published July 6, 2017) herein after Miikkulainen.
 
Regarding claim 7, which depends from claim 1 and recites:
wherein the ML model is based on: a visit number; a geographical location associated with an internet protocol address (GeoIP); a day of the week; and visitor device parameters.  
Curtis in view of Wehmann and Bhatia teaches the method of claim 1 from which claim 7 depends, including the machine learning model and behavioral profiles of different consumers. As similarly discussed above, Curtis teaches the ML model. Curtis, paragraphs 32, 33-39, 47-49, 52, 54, 59, 6.  Wehmann teaches that, The analysis and modeling of this browser-based data is then used to create shopper/user profiles (model is based on browser based data) which are then referenced dynamically when the shopper is on-site to dynamically change the web page content for the web site or navigation of the web site presented to the shopper through the browser. Wehmann, para 6-7, 30-36, 23-24, 20. Curtis in view of Wehmann and Bhatia does not specifically disclose a visit number; a geographical location associated with an internet protocol address (GeoIP); a day of the week; and visitor device parameters.
However, Miikkualainen teaches in the field related to web interface generation and testing using artificial intelligence and artificial neural networks, and in particular relates to providing so-called machine-learned conversion optimization (MLCO) solutions using evolutionary computations. Miikkualainen, para 6. Miikkualainen, which is analogous to the claimed invention because Miikkulainen is directed toward web content generation, testing, optimization and personalization, teaches that, The user attribute data describes characteristics that have been gleaned about the current user, but despite its name, need not be limited to that information. It can also include non-user-specific information such as the current day of the week. Also, while the user attribute data 114 is shown in FIG. 1 as a database, in other implementations it could come from other sources such as browser cookies, IP address, third party intelligence sources like Maxmind™. As used herein, the user attribute data 114 is considered to come generally from a “source” of user attribute data. Miikkulainen, para 53, . Examples of user attribute data that might be included in a design are site visit behavior (e.g., number of visits (a visit number), time since last visit, online purchase patterns, registered user data), source for visit (e.g., referrer, ad words), device/browser (and visitor device parameters), date (e.g., day-of-week (a day of the week), time-of-day, seasonality), connection type/ISP/cell carrier, geographic location (a geographical location associated with an internet protocol address (IP address, Maxmind) (GeoIP)), demographic (e.g., language (from browser/device), and other available attributes like psychographic. Miikkualainen, para 54, 53.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method for generating personalized digital content of Curtis using the behavioral profiles of the different consumers of Wehmann and the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia and the visit number; a geographical location associated with an internet protocol address (GeoIP), a day of the week and visitor device parameters of Miikkualainen, with a reasonable expectation of success, in order to more relevant campaigning processes and drive sales on sites and in order to enable an administrator to validate or invalidate a rule and improve the training process and to provide user attributes data for machine learning webpage optimization and personalization. Wehmann, para 6-7, 4. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. Miikkualainen, para 8-11, 53-54. This would have provided the advantage of providing content matched to user’s interest and generating and applying valid rules.

Claim 17 recites a computer-implemented system that substantially parallels the computer-implemented method of claim 7. Therefore, the analysis discussed above with respect to claim 7 also applies to claim 17. Accordingly, claim 17 is rejected based on substantially the same rationale as set forth above with respect to claim 7. 

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Wehmann and Bhatia as applied to claims 1 and 11 above, and further in view of Manikonda et al. (Pub. No. US 2018/0285770 A1, published October 4, 2018) herein after Manikonda.

Regarding claim 8, which depends from claim 1 and recites:
wherein the personalizing and delivering delivers the content to the requesting consumer via an Internet of Things channel.  
Curtis in view of Wehmann and Bhatia teaches the method of claim 1 from which claim 8 depends, including personalizing and delivering content to the requesting consumer. Curtis in view of Wehmann and Bhatia does not specifically disclose via an Internet of Things channel.
However, Manikonda teaches in the field related to computing systems, and more particularly to, various embodiments for learning personalized actionable domain models by a processor. Manikonda, para 1, Manikonda, which is related to the claimed invention because Manikonda is directed toward personalized data, teaches that, Device layer 55 includes physical and/or virtual devices, embedded with and/or standalone electronics, sensors, actuators, and other objects to perform various tasks in a cloud computing environment 50. Each of the devices in the device layer 55 incorporates networking capability to other functional abstraction layers such that information obtained from the devices may be provided thereto, and/or information from the other abstraction layers may be provided to the devices. In one embodiment, the various devices inclusive of the device layer 55 may incorporate a network of entities collectively known as the "internet of things" (IoT) (via an Internet of Things channel). Such a network of entities allows for intercommunication, collection, and dissemination of data to accomplish a great variety of purposes, as one of ordinary skill in the art will appreciate. Manikonda, paragraph 53.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the computer-implemented method for generating personalized digital content of Curtis using the behavioral profiles of the different consumers of Wehmann and the feature for exposing the rules to an administrative user, wherein the administrative user selects one or more of the rules of Bhatia and via the internet of things channel of Manikonda, with a reasonable expectation of success, in order to more relevant campaigning processes and drive sales on sites and in order to enable an administrator to validate or invalidate a rule and improve the training process. Wehmann, para 6-7, 4. Bhatia, Abstract, Figs 6, 9, col 14, ln 10-56. Manikonda, paragraph 53, 2. This would have provided the advantage of providing content matched to user’s interest and generating and applying valid rules and to provide consumers with personalized content across various networks.

Claim 18 recites a computer-implemented system that substantially parallels the computer-implemented method of claim 8. Therefore, the analysis discussed above with respect to claim 5 also applies to claim 18. Accordingly, claim 18 is rejected based on substantially the same rationale as set forth above with respect to claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/           Examiner, Art Unit 2144